Citation Nr: 0908314	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for atrial 
fibrillation.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  Service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods any time after 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), 3.313(a).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Although the Veteran did not serve in Vietnam, he contends 
that he was exposed to herbicides while serving in Laos and 
Cambodia.  The RO did not send the Veteran a letter 
explaining VA's duty to assist in cases of possible herbicide 
exposure until February 2007.  By this time, the case was 
already in appellate status, and it had been over two years 
since the original rating decision denying service connection 
for diabetes mellitus.  The RO's letter asked the Veteran to 
return a form detailing the dates, location, and nature of 
herbicide exposure.  The Veteran did not return this form, 
and the RO conducted no more development.

The claims file does not contain the Veteran's personnel 
records.  The RO should obtain these records and conduct 
research through available sources to determine whether 
herbicide exposure was likely.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA examinations should be conducted for sleep 
apnea and atrial fibrillation.  The claims file contains 
medical evidence of current diagnoses for both conditions.  
The service treatment records show that the Veteran suffered 
from asthma during service.  During the July 1981 separation 
examination, the Veteran reported frequent trouble sleeping.  
As to the issue of atrial fibrillation, there was no 
diagnosis during service but the Veteran reported palpitation 
or pounding heart on the separation examination.  The 
examiner also noted palpitations and chest pain.     

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's personnel records 
and associate with the claims file.

2.  Conduct appropriate research to 
determine the likelihood of herbicide 
exposure.

3.  Schedule the Veteran for VA 
examinations to ascertain the nature and 
etiology of his sleep apnea and atrial 
fibrillation.  It is imperative that the 
claims file, including a copy of this 
Remand, be made available to the examiners 
for review in connection with the 
examinations.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  If a 
diagnosis is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that diagnosed conditions are the 
result of disease or injury in service.  
The examiner should provide a complete 
rationale for each opinion.

4.  Readjudicate the issues on appeal in 
light of all of the evidence of record.  
If the benefits are not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




